Exhibit 10.1


KINETIC CONCEPTS, INC.


2003 NON-EMPLOYEE DIRECTORS STOCK PLAN


As Adopted May 28, 2003 and Amended and Restated November 9, 2004


____________________________________

 


ARTICLE I.  DEFINITIONS


            1.1  Affiliate.  A corporate parent, corporate subsidiary, limited
liability company, partnership or other business entity that is wholly-owned,
controlled by, or controls the Company through the beneficial ownership of
greater than 50% of the outstanding capital stock of the Company, as determined
in accordance with Rule 13d-3 under the Exchange Act.

 

            1.2  Affiliated Participant.  A Participant who is (i) receiving a
management fee from the Company, or (ii) a principal of, or a non-employee Board
member appointed by, a shareholder of the Company which is receiving a
management fee from the Company. 

 

            1.3  Agreement.  A written agreement (including any amendment or
supplement thereto) between the Company or an Affiliate of the Company and a
Participant specifying the terms and conditions of an Option or a Restricted
Stock Award, as the case may be, granted to such Participant.

 

            1.4   Board.  The board of directors of the Company.

 

            1.5   Code.  The Internal Revenue Code of 1986, as amended.

 

            1.6   Committee.  A committee that is designated by the Board to
serve as the administrator of the Plan. The Committee shall be composed of at
least two individuals who are members of the Board and are not employees of the
Company or an Affiliate, and who are designated by the Board as the
"compensation committee" or are otherwise designated to administer the Plan. In
the absence of a designation of a Committee by the Board, the Board shall be the
Committee.

 

            1.7   Company.  Kinetic Concepts, Inc. and its successors.

 

            1.8   Date of Exercise.  The date that the Participant tenders the
exercise price of an Option.

 

            1.9   Effective Date.  The effective date of the Plan, which is May
28, 2003.

 

            1.10   Exchange Act.  The Securities Exchange Act of 1934, as
amended.

 

            1.11   Fair Market Value.  On any given date, Fair Market Value
shall be determined by the applicable method described below:

 

                      (a)  If the Stock is traded on a trading exchange (e.g.,
the New York Stock Exchange) or is reported on the NASDAQ National Market System
or another NASDAQ automated quotation system or the OTC Bulletin Board System,
Fair Market Value shall be the closing selling price of the Stock on such
exchange or system with respect to the date for which Fair Market Value is being
determined. If there is no closing selling price for the Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such a quotation exists.

 

                      (b)  If the Stock is not traded on a recognized exchange
or automated trading system, Fair Market Value shall be the value determined in
good faith by the Committee.

 

            1.12   Grant Date.  The date set forth herein in Article IV as the
date of grant for an Option or Stock Award, notwithstanding that an Agreement
with respect thereto may be executed or delivered thereafter.

 

            1.13   Non-Affiliated Participant.  A Participant who is not an
Affiliated Participant.

 

            1.14   Option.  The right that is granted hereunder to a Participant
to purchase from the Company a stated number of shares of Stock at the price set
forth in an Agreement.

 

            1.15   Participant.  A member of the Board who is not employed by
the Company or an Affiliate of the Company and who otherwise satisfies the
criteria for being a Participant, as established from time to time by the Board.

 

            1.16   Plan.  The Kinetic Concepts, Inc. 2003 Non-Employee Directors
Stock Plan, as amended and restated.

 

            1.17   Restricted Stock Award.  An award of shares of Stock granted
under the Plan and subject to the restrictions set forth herein and in the
Agreement executed in connection therewith.

 

            1.18   Restriction Period.  The period of time during which
restrictions apply to a Restricted Stock Award.

 

            1.19   Stock.  The common stock, par value $0.001 per share, of the
Company or any successor security.

 

            1.20   Stock Award.  A Restricted Stock Award or an Unrestricted
Stock Award granted under the Plan, as applicable. 

 

            1.21   Underwriting Agreement.  The agreement between the Company
and the underwriter or underwriters managing the initial public offering of the
Stock.

 

            1.22   Underwriting Date.  The date on which the Underwriting
Agreement is executed and priced in connection with the initial public offering
of the Common Stock.

 

            1.23   Unrestricted Stock Award.  An award of shares of Stock
granted under the Plan which is not subject to vesting requirements or
transferability restrictions (other than those required under Article IX,
applicable law and any Company policy restricting the trading of shares of Stock
by directors and officers). 

 

ARTICLE II.  PURPOSE OF PLAN

 

      The purpose of the Plan is to provide an incentive to enable the Company
to attract and retain experienced and highly-qualified individuals to serve as
directors of the Company, and to encourage stock ownership by such directors so
that their interests are aligned with the interests of the Company and its
shareholders. It is intended that Participants may acquire and maintain equity
interests in the Company to align their interests with the Company's
shareholders.

 

ARTICLE III.  ADMINISTRATION

 

            3.1   Administration of Plan.  The Plan shall be administered by the
Committee. The express grant in the Plan of any specific power to the Committee
shall not be construed as limiting any power or authority of the Committee. Any
decision made or action taken by the Committee to administer the Plan shall be
final and conclusive. No member of the Committee shall be liable for any act
done in good faith with respect to this Plan or any Agreement, Option or Stock
Award. The Company shall bear all expenses of Plan administration. In addition
to all other authority vested in the Committee under the Plan, the Committee
shall have complete authority to:

 

                      (a)  Interpret all provisions of the Plan;

 

                      (b)  Prescribe the form of any Agreement and notice and
manner for executing or giving the same;

 

                      (c)  Make amendments to all Agreements;

 

                      (d)  Adopt, amend and rescind rules for Plan
administration;

 

                      (e)  Make all determinations it deems advisable for the
administration of the Plan;

 

                      (f)  Amend the terms of outstanding Options and impose
terms and conditions on the shares of Stock issued pursuant to Stock Awards or
upon the exercise of Options;

 

                      (g)  Either at the time an Option or Stock Award is
granted, or by subsequent action, to impose such restrictions, conditions, or
limitations as it determines appropriate as to the timing and manner of any
resales including, but not limited to restrictions under an insider trading
policy, restrictions designed to delay and/or coordinate the timing and manner
of sales by Participants, and restrictions as to the use of specific brokerage
firms for any resales or transfers. Notwithstanding the foregoing, an amendment,
restriction, condition or limitation that would have a material adverse effect
on the rights of a Participant under an outstanding Option or Stock Award shall
not be valid with respect to such Option or Stock Award without the
Participant’s consent;

 

                      (h)  Waive conditions to and/or accelerate the
exercisability or vesting of an Option or Stock Award, either automatically or
upon the occurrence of specified events or otherwise in its discretion; and

 

                      (i)  Determine the extent to which a leave of absence for
military or government service, illness, temporary or permanent disability, or
other reasons shall be treated as a termination, disability or interruption of
service as a member of the Board.

 

            3.2   Section 16(b).  Notwithstanding anything in the Plan to the
contrary, the Committee, in its absolute discretion, may restrict, limit or
condition the use of any provision of the Plan in order to ensure compliance
with Section 16(b) of the Exchange Act and the rules promulgated thereunder.

 

ARTICLE IV.  ELIGIBILITY AND LIMITATIONS ON GRANTS

 

            4.1   Option Grants.  Options shall be granted automatically as
follows:

 

                      (a)  Number.

 

                                    (i)  Effective for all periods prior to
January 1, 2005, each Participant shall automatically be granted an Option on a
yearly basis to purchase a number of shares of Stock equal to $50,000 divided by
the Fair Market Value of the Stock as of the Grant Date.  The initial Grant Date
for each Non-Affiliated Participant shall be on the earlier to occur of (i) the
Effective Date, if the Participant is serving as a Board member on such date, or
(ii) the first date after the Effective Date that such Participant is elected by
the shareholders of the Company to serve as a Board member.  The initial Grant
Date for each Affiliated Participant shall be on the earlier of occur of (x):
the Underwriting Date, or (y) the date on which the agreement pursuant to which
a management fee is required to be paid, paid by the Company to the Affiliated
Participant or the Affiliated Participant’s employer shall be terminated.  Each
year thereafter, each Participant shall be granted an additional Option to
purchase a number of shares of Stock equal to $50,000 divided by the Fair Market
Value of the Stock on the date the Board ratifies such grant, provided that he
or she is serving as a Board member on each such date.

 

                                    (ii)  Effective for all periods from and
following January 1, 2005, as of the date of each annual meeting of
shareholders, commencing with the 2005 annual meeting of shareholders, each
Participant that is re-elected to serve as a Board member as of that date shall
automatically be granted an Option to purchase 4,500 shares of Stock.  In
addition to the foregoing, unless the Board unanimously determines otherwise, if
an individual first becomes a Participant at any time other than at an annual
meeting of shareholders, then that Participant shall receive an initial Option
grant to purchase 4,500 shares of Stock at such time as he or she first becomes
a Participant.

 

                      (b)  Price. The exercise price of each share of Stock
subject to an Option shall be the Fair Market Value of Stock on the Grant Date
of such Option.

 

                      (c)  Option Period.  Each Option granted to a Participant
will vest and become exercisable incrementally over a period of three years with
one-twelfth (1/12) of the number of the shares of Stock subject to the Option
vesting and becoming exercisable on the date which is three calendar months
following the Grant Date, provided that the Participant remains a Board member
on each such date.  The right to exercise an Option shall terminate seven (7)
years after the Grant Date, unless terminated sooner pursuant to any of the
following:

 

                                    (i)  If a Participant is terminated as a
Board member on account of fraud, dishonesty or other acts detrimental to the
interests of the Company, the Option, including any portion of the Option which
has vested or is otherwise exercisable by the Participant, shall terminate as of
the date of such termination.

 

                                    (ii)  Upon the death or disability (as
defined in Section 22(e)(3) of the Code) of a Participant, the Option shall
fully vest on the date thereof and may be exercised within twelve (12) months
after such death or disability. In the event a participant fails to be
re-elected to serve as a Board member, the Option may be  exercised, to the
extent the Option had vested as of the Participant’s last day of service as a
member of the Board, within twelve (12) months of such an event.  Thereafter,
the Option shall terminate and no longer be exercisable.

 

                                   (iii)  If a Participant is terminated as a
Board member for any reason other than the circumstances described in
subparagraphs (i) or (ii) above, the Option may be exercised, to the extent the
Option had vested as of the date of termination of his directorship, within
three (3) months after the effective date of such termination.  Thereafter, the
Option shall terminate and no longer be exercisable. Notwithstanding the
foregoing, if the Participant becomes an employee of the Company or an Affiliate
upon the termination of his directorship, the Option shall expire after the
termination of his employment in a manner that is consistent with this
subparagraph (iii). 

 

                      (d)  Rights of Participant.  No Participant shall have any
rights as a shareholder of the Company with respect to shares of Stock subject
to Options prior to the date of exercise of such Option.

 

            4.2   Restricted Stock Awards.  Restricted Stock Awards shall be
granted automatically as follows:

 

                      (a)  Number. 

 

                                    (i)  Effective for all periods prior to
January 1, 2005, each Participant shall automatically be granted at no cost to
the Participant a Restricted Stock Award with respect to a number of shares of
Stock equal to $50,000 divided by the Fair Market Value of the Stock as of the
Grant Date on a yearly basis.  The initial Grant Date for each Non-Affiliated
Participant shall be on the earlier to occur of (i) the Effective Date, if the
Participant is serving as a Board member on such date, or (ii) the first date
after the Effective Date that such Participant is elected by the shareholders of
the Company to serve as a Board member.  The initial Grant Date for each
Affiliated Participant shall be in the earlier to occur of: (x) the Underwriting
Date or (y) such earlier date on which the management fee paid to the
Participant or the Participant’s employer is terminated.  Each year thereafter,
each Participant shall be granted an additional Restricted Stock Award with
respect to a number of shares of Stock equal to $50,000 divided by the Fair
Market Value of the Stock on the date the Board ratifies such grant, provided
that he or she is serving as a Board member on each such date.

 

                                    (ii)  Effective for all periods from and
following January 1, 2005, as of the date of each annual meeting of
shareholders, commencing with the 2005 annual meeting of shareholders, each
Participant that is re-elected to serve as a Board member as of that date shall
automatically be granted at no cost to the Participant a Restricted Stock Award
with respect to 1,000 shares of Stock.

 

                      (b)  Restrictions.  The Restricted Stock Award shall be
granted to a Participant only pursuant to an Agreement, which shall set forth
such terms and conditions of the Restricted Stock Award as may be determined by
the Committee to be consistent with the Plan, and which may include additional
provisions and restrictions that are not inconsistent with the Plan.  During the
Restriction Period, a Participant may not sell, assign, transfer, pledge, or
otherwise dispose of the shares of Stock subject to the Restricted Stock Award
except in accordance with Article VI hereof.  Except for any restrictions under
applicable law or pursuant to any Company policy restricting the trading of
shares of Stock by directors and officers, all restrictions imposed under the
Restricted Stock Award shall lapse (i) upon the expiration of the Restriction
Period, subject to the provisions of subparagraph (c) below or (ii) as provided
under Section 8.3. 

 

                      (c)  Restriction Period.  The rights of a Participant in
respect of a Restricted Stock Award shall be subject to a Restriction Period
commencing on the Grant Date and ending on the third anniversary of the Grant
Date provided that: 

 

                                    (i)  If during the Restriction Period, the
Participant is terminated as a Board member by death or disability (as defined
in Section 22(e)(3) of the Code), or in the event the Participant fails to be
re-elected to serve as a Board member, then for each full year such Participant
served as a Board member during the Restriction Period, one‑third (1/3) of the
shares of Stock subject to the applicable Restricted Stock Award shall be deemed
fully vested, and the restrictions with respect such vested shares shall lapse
on the date of termination.  Upon any such termination, if any portion of the
Restricted Stock Award remains unvested pursuant to this subparagraph (i),
Participant shall immediately return the share certificates for the Stock
granted under the Restricted Stock Award to the Company and the Company will
re-issue share certificates to Participant representing the vested portion of
the Restricted Stock Award.

 

                                    (ii)  If during the Restriction Period, a
Participant is terminated as a Board member for any reason other than the
circumstances described in subparagraph (i) above, the Restricted Stock Award
shall terminate and Participant shall immediately return the share certificates
for the Stock granted under the Restricted Stock Award to the Company. 

 

                      (d)  Rights of Participant.  The Participant shall be
entitled to delivery of certificates representing the shares of Stock granted
under the Restricted Stock Award.  Upon the grant of a Restricted Stock Award,
the Participant receiving the grant shall be entitled to vote the shares of
Stock and to receive any dividends paid thereon. 

 

                      (e)  Stock Certificates.  A stock certificate registered
in the name of each Participant receiving a Restricted Stock Award (or in the
name of a trustee for the benefit of each Participant) shall be issued in
respect of the shares of Stock issuable pursuant to such Restricted Stock
Award.  Such certificate shall bear whatever appropriate legend referring to the
terms, conditions, and restrictions applicable to such award as the Board or the
Committee shall determine. 

 

            4.3   Unrestricted Stock Awards.  Effective for all periods prior to
January 1, 2005, unrestricted Stock Awards shall be granted automatically as
follows:

 

                        (a)  Number.  Each Participant shall automatically be
granted an Unrestricted Stock Award on a yearly basis with respect to a number
of shares of Stock equal to $10,000 divided by the Fair Market Value of the
Stock as of the Grant Date.  The initial Grant Date for each Non-Affiliated
Participant shall be the earlier to occur of (i) the Effective Date, if the
Participant is serving as a Board member on such date, or (ii) the first date
after the Effective Date that such Participant is elected by the shareholders of
the Company to serve as a Board member.  The initial Grant Date for each
Affiliated Participant  shall be on the earlier to occur of: (x) the
Underwriting Date, or (y) the  date on which the agreement pursuant to which a
management fee is required to be paid by the Company to the Affiliated
Participant or the Affiliated Participant’s employer shall be terminated.  Each
year thereafter, each Participant shall automatically be granted an additional
Unrestricted Stock Award with respect to a number of shares of Stock equal to
$10,000 divided by the Fair Market Value of the Stock on the anniversary date of
the initial Unrestricted Stock Award grant to such Participant, provided he or
she is serving as a Board member on such date.

 

                        (b)  Rights of Participant.  Ownership of shares under
an Unrestricted Stock Award shall vest in the Participant immediately upon the
Grant Date.  The Participant shall be entitled to delivery of stock certificates
representing the shares of Stock granted under the Unrestricted Stock Award. 
Upon the grant of an Unrestricted Stock Award, the Participant receiving the
grant shall be entitled to all the rights of a shareholder of the Company. 

 

 

ARTICLE V.  STOCK SUBJECT TO PLAN

 

            5.1   Source of Shares.  Upon the grant of a Stock Award or the
exercise of an Option, the Company shall transfer to the Participant authorized
but previously unissued shares of Stock or, if determined by the Board, shares
of Stock that are held in treasury.

 

            5.2   Maximum Number of Shares.  The maximum aggregate number of
shares of Stock (including shares issuable upon exercise of all Options) that
may be issued pursuant to this Plan is 400,000 shares, subject to increases and
adjustments as provided in Article VIII.  Should the exercise price of an Option
under the Plan be paid with shares of Stock or should shares of Stock otherwise
issuable under the Plan be withheld by the Company in satisfaction of the
withholding taxes incurred in connection with the exercise of an Option or the
grant of a Stock Award, then the number of shares of Stock issuable under the
Plan shall be reduced by the gross number of shares of Stock for which the
Option is exercised, and not by the net number of shares of Stock issued to the
Participant.  If, on any Grant Date, there are not sufficient shares of Stock
that remain available pursuant to this Section 5.2 to provide the grant on such
date, then the number of shares of Stock subject to the grant on that date shall
be determined on a pro-rata basis, with fractional shares rounded down to the
nearest number of whole shares.  All references to numbers of shares of Stock
subject to grants under Article IV are subject to adjustment in accordance with
Article VIII.

 

            5.3   Forfeitures.  If any Option or Restricted Stock Award granted
hereunder is forfeited, expires or terminates for any reason, in part or whole,
the shares of Stock subject thereto which are thus forfeited shall again be
available for issuance under the Plan.

 

ARTICLE VI.  TRANSFERABILITY OF OPTIONS AND
RESTRICTED STOCK AWARDS

 

      Any Option or Restricted Stock Award granted under this Plan shall not be
transferable except by will or by the laws of descent and distribution, and
shall be exercisable during the lifetime of the Participant only by the
Participant; provided, however, that an Option or Restricted Stock Award  may be
transferable to the extent provided in an Agreement.  No right or interest of a
Participant in any Option or Restricted Stock Award shall subject to any lien,
obligation or liability of such Participant. 

 

ARTICLE VII.  METHOD OF EXERCISE OF OPTIONS

 

            7.1   Exercise.  An Option granted hereunder shall be deemed to have
been exercised on the Date of Exercise. Subject to the provisions of Articles VI
and IX, an Option may be exercised in whole or in compliance with such
requirements as the Committee shall determine, but in no event sooner than six
months from the date of grant.

 

            7.2   Payment.  Except as otherwise provided by the Option
Agreement, payment of the exercise price of an Option shall be made (i) in cash,
(ii) where the Stock is publicly traded on a recognized exchange or automated
trading system, in actual or constructive delivery of Stock that was acquired at
least six months prior to the exercise of the Option, or such shorter or longer
period, if any, as is required by the Company’s accountants to avoid a charge to
the Company’s earnings for financial reporting purposes, (iii) where the Stock
is publicly traded on a recognized exchange or automated trading system, through
a special sale and remittance procedure pursuant to which a Participant shall
concurrently provide irrevocable instructions to (a) a Company-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable income and employment taxes required to be withheld
by the Company by reason of such exercise and (b) the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale, (iv) in other consideration acceptable to the Committee,
or (v) in a combination thereof; provided, however, that a form of payment other
than cash is only acceptable to the extent that the same is approved by the
Committee. Payment of the exercise price must include payment of tax
withholding, as described in Section 7.3, in cash unless the Company consents to
alternative arrangements for withholding.

 

            7.3   Withholding Tax Requirements.  Upon exercise of an Option, the
Participant shall, upon notification of the amount due and prior to or
concurrently with the delivery of the certificates representing the shares, pay
to the Company amounts necessary to satisfy applicable federal, state and local
withholding tax requirements or shall otherwise make arrangements satisfactory
to the Company for such requirements, but only to the extent that the Company is
required by law to withhold such amounts or that the Participant voluntarily
elects for such withholding.

 

            7.4   Issuance and Delivery of Shares.  Shares of Stock issued
pursuant to the exercise of Options hereunder shall be delivered to Participants
by the Company (or its transfer agent) as soon as administratively feasible
after a Participant exercises an Option hereunder and executes any applicable
shareholder agreement or agreement described in Section 9.2 that the Company
requires at the time of exercise.

 

            7.5   Fractional Shares.  Only whole shares of Stock may be issued
pursuant to a Stock Award or upon exercise of an Option.  Any fractional shares
resulting from the calculations under Sections 4.1, 4.2 and 4.3 shall be rounded
down to the nearest whole share.  Any amounts tendered in the exercise of an
Option remaining after the maximum number of whole shares of Stock have been
purchased will be returned to the Participant in the form of cash.

 

 

ARTICLE VIII.  ADJUSTMENT UPON CORPORATE CHANGES

 

            8.1   Adjustments to Shares.  The maximum number of shares of Stock
with respect to which Options or Stock Awards hereunder may be granted and which
are the subject of outstanding Options or Stock Awards, and the exercise price
of Options, shall only be adjusted as the Committee determines (in its sole
discretion) to be appropriate, in the event that:

 

                      (a)  the Company effects one or more Stock dividends,
Stock splits, reverse Stock splits, subdivisions, consolidations or other
similar events;

 

                      (b)  the Company engages in a transaction which is
described in section 424(a) of the Code; or

 

                      (c)  there occurs any other event which in the judgment of
the Committee necessitates such action; provided, however, that if an event
described in paragraph (a) or (b) occurs, the Committee shall make adjustments
to the limit on Options or Stock Awards specified in Section 5.2 that are
proportionate to the modifications of the Stock that are on account of such
corporate changes.  Notwithstanding the foregoing, the Committee may not modify
the Plan or the terms of any Options or Stock Awards then outstanding or to be
granted hereunder to provide for the issuance under the Plan of a different
class of stock or kind of securities. If an event described in paragraph (a),
(b) or (c) occurs, the number of shares of Stock subject to each Option grant to
be granted following such event pursuant to Section 4.1(a) shall not be adjusted
to reflect such event unless the Board (in its sole discretion) determines
otherwise.

 

            8.2   Substitution of Options on Merger or Acquisition.  The
Committee may grant Options or Stock Awards in substitution for stock awards,
stock options, stock appreciation rights or similar awards held by an individual
who becomes a director of the Company in connection with a transaction to which
section 424(a) of the Code applies. The terms of such substituted Options or
Stock Awards shall be determined by the Committee in its sole discretion,
subject only to the limitations of Article V.

 

            8.3   Effect of Certain Transactions.  The provisions of this
Section 8.3 shall apply to the extent that an Agreement does not otherwise
expressly address the matters contained herein. If the Company experiences an
event which results in a "Change in Control," as defined in Section 8.3(a),
then, whether or not the vesting requirements set forth in any Agreement have
been satisfied, (i) all Options that are outstanding at the time of the Change
in Control shall become fully vested and exercisable immediately prior to the
Change in Control event, and (ii) the Restriction Period on an outstanding
Restricted Stock Award shall automatically expire and all restrictions imposed
under such Restricted Stock Award shall immediately lapse.

 

                      (a)  A Change in Control will be deemed to have occurred
for purposes hereof if (1) any "person" as such term is used in Sections 13(d)
and 14(d) of the Exchange Act, other than an individual who is a shareholder on
the date of the adoption of the Plan by the Board, becomes the "beneficial
owner" (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than 50% of the total voting power
represented by the Company’s then outstanding Voting Securities (as defined
below), or (2) the shareholders of the Company approve a merger or consolidation
of the Company with any other entity, other than a merger or consolidation which
would result in the Voting Securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) more than 50% of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or (3) the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of its assets. For purposes of this Section
8.3(a), "Voting Securities" of an entity shall mean any securities of the entity
which vote generally in the election of its directors.

 

                      (b)  In the event of a Change in Control, the Committee
may provide, in its discretion and on such terms and conditions as it deems
appropriate, either by the terms of the Agreement or by a resolution adopted
prior to the occurrence of the Change in Control, that:

 

                                    (i)        any outstanding Option shall be
assumed by the surviving corporation or any successor corporation to the
Company, or a parent or subsidiary thereof, or other corporation that is a party
to the transaction resulting in the Change in Control, in which event, (1) the
shares of the Stock subject to such Option shall be substituted with the number
and class of securities of the successor, surviving or other corporation that
would have been issued to the Participant in exchange for shares of the Stock
pursuant to the Change in Control transaction had the Option been exercised
prior to such transaction, (2) notwithstanding Section 8.3(b)(i)(1) hereof, the
number of such securities of the successor, surviving or other corporation that
is made subject to such Option shall be adjusted as necessary so that the
aggregate value of such securities shall be equal to the aggregate value of the
consideration that would have been paid or issued to the Participant in exchange
for the shares of Stock pursuant to the Change in Control transaction had the
Option been exercised immediately prior to such transaction, and (3) the
exercise price payable per share of Stock subject to such Option shall be
appropriately adjusted provided, however, that the aggregate exercise price for
such Option shall remain the same;

 

                                    (ii)  any outstanding Option shall be
converted into a right to receive cash on or following the closing date or
expiration date of the Change in Control transaction in an amount equal to the
aggregate value of the consideration that would have been paid or issued to the
Participant in exchange for shares of the Stock pursuant to the Change in
Control transaction had the Option been exercised immediately prior to such
transaction less the aggregate exercise price of such Option;

 

                                   (iii)  any outstanding Option cannot be
exercised after such a Change in Control; or

 

                                    (iv)  any outstanding Option may be dealt
with in any other manner determined in the discretion of the Committee.

 

                        (c)  Notwithstanding the foregoing, a portion of the
acceleration of vesting described in this Section shall not occur with respect
to an Option to the extent such acceleration of vesting would cause the
Participant or holder of such Option to realize less income, net of taxes, after
deducting the amount of excise taxes that would be imposed pursuant to section
4999 of the Code, than if accelerated vesting of that portion of the Option did
not occur. This limitation shall not apply (i) to the extent that the Company,
an Affiliate or the acquirer are obligated to indemnify the Participant or
holder for such excise tax liability under an enforceable "golden parachute"
indemnification agreement, or (ii) to the extent applicable, the shareholder
approval described in Q&A 7 of Prop. Treas. Reg. ss. 1.280G-1 issued under
section 280G of the Code is obtained to permit the acceleration of vesting
described in this Section (applied as if the shareholder approval date was the
date of the Change in Control).

 

                        (d)  Notwithstanding anything to the contrary contained
herein, a change in ownership that occurs as a result of a public offering of
the Company’s equity securities that is approved by the Board shall not
constitute a Change in Control.

 

            8.4   No Adjustment upon Certain Transactions.  The issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, for cash or property, or for labor or services rendered,
either upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, outstanding Options or Stock
Awards.

 

ARTICLE IX.  COMPLIANCE WITH LAW AND REGULATORY APPROVAL

 

            9.1  General.  No Option shall be exercisable, no shares of Stock
shall be issued, no certificates for shares of Stock shall be delivered, and no
payment shall be made under this Plan except in compliance with all federal,
state and local laws and regulations including, without limitation, withholding
tax requirements, federal and state securities laws and regulations and the
rules and regulations of any government or regulatory agency or body and in
compliance with the rules of all securities exchanges or self-regulatory
organizations on which the Company’s shares may be listed, which the Committee
shall, in its discretion, determine to be necessary or applicable, in all
respects. The Company shall have the right to rely on an opinion of its counsel
as to such compliance. Any certificate issued to evidence shares of Stock for
which an Option is exercised or a Stock Award is granted may bear such legends
and statements as the Committee upon advice of counsel may deem advisable to
assure compliance with federal or state laws and regulations.

 

            9.2  Representations by Participants.  As a condition to the
exercise of an Option or issuance of a Stock Award, the Company may require a
Participant to represent and warrant at the time of any such exercise or grant
that the shares are being acquired only for investment and without any present
intention to sell or distribute such shares, if, in the opinion of counsel for
the Company, such representation is required by any relevant provision of the
laws referred to in Section 9.1. At the option of the Company, a stop transfer
order against any shares of Stock may be placed on the official stock books and
records of the Company, and a legend indicating that the Stock may not be
pledged, sold or otherwise transferred unless an opinion of counsel was provided
(concurred in by counsel for the Company) and stating that such transfer is not
in violation of any applicable law or regulation may be stamped on the stock
certificate in order to assure exemption from registration. The Committee may
also require such other action or agreement by the Participants as may from time
to time be necessary to comply with federal or state securities laws. This
provision shall not obligate the Company or any Affiliate to undertake
registration of Options or Stock hereunder.

 

ARTICLE X.  GENERAL PROVISIONS

 

            10.1  Unfunded Plan.  The Plan, insofar as it provides for grants,
shall be unfunded, and the Company shall not be required to segregate any assets
that may at any time be represented by grants under this Plan. Any liability of
the Company to any person with respect to any grant under this Plan shall be
based solely upon contractual obligations that may be created hereunder. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

            10.2   Rules of Construction.  Headings are given to the articles
and sections of this Plan solely as a convenience to facilitate reference. The
masculine gender when used herein refers to both masculine and feminine. The
reference to any statute, regulation or other provision of law shall be
construed to refer to any amendment to or successor of such provision of law.

 

            10.3   Governing Law.  The internal laws of the State of Texas
(without regard to choice of law) shall apply to all matters arising under this
Plan, to the extent that federal law does not apply.

 

            10.4   Compliance with Section 16 of the Exchange Act.  Transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3 (or successor provisions) promulgated under the Exchange Act. To the
extent any provision of this Plan or action by Committee fails to so comply, it
shall be deemed null and void to the extent permitted by law and deemed
advisable by the Committee.

 

            10.5   Amendment.  The Board may amend or terminate this Plan at any
time; provided, however, an amendment that would have a material adverse effect
on the rights of a Participant under an outstanding Option or Stock Award is not
valid with respect thereto without the Participant’s consent; and provided,
further, that the shareholders of the Company must approve, in general meeting,
any amendment that changes the number of shares in the aggregate which may be
issued pursuant to Options or Stock Awards granted under the Plan. Such
amendment must be approved coincident with or prior to the date Options or Stock
Awards are granted with respect to such shares.

 

            10.6   Disputes and Dispute Resolution.

 

                      (a)  Any and all claims arising out of or relating to the
Plan, or the Committee’s administration or interpretation of the Plan with
respect to any Participant, shall be resolved by binding arbitration which shall
be the sole and exclusive method of resolving such disputes or claims and shall
be in lieu of any trial before a court of jury. The Committee, in offering an
option grant under this Plan, and a Participant, in accepting any option grant
under the Plan, expressly waive any and all rights to a trial before a court or
jury regarding any disputes and claims which arise from or relate to the Plan,
and any option grant made under the Plan.

 

                      (b)  Arbitration shall be conducted within Bexar County,
Texas before a single neutral arbitrator selected jointly by the Committee and
the Participant in accordance with the rules of the American Arbitration
Association ("AAA") rules and applicable law then in effect. However, the
standard of review to be applied by the Arbitrator shall be whether the
Committee’s disputed act, omission or decision with respect to the Participant
was contrary to any Plan provision or otherwise arbitrary and capricious.

 

                      (c)  To the extent that any of the provisions of this
Section 10.6 or the AAA Rules conflicts with applicable law for the arbitration
of contract disputes, the provisions or procedures required by applicable law
shall govern.

 

 

 

 